Citation Nr: 0123447	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  94-36 881	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
perirectal abscess, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1965 
to July 1967.  

This appeal arises from a December 1992 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to a disability 
evaluation greater than 10 percent for the service-connected 
perirectal abscess.  In November 1996, the Board of Veterans' 
Appeals (Board), in relevant part, dismissed this increased 
rating claim.  The Board concluded that the veteran failed to 
perfect an appeal of this issue by filing a substantive 
appeal alleging an error of fact or law regarding the 
adjudication of this claim.  

Thereafter, the veteran filed a motion for reconsideration of 
the Board's November 1996 decision.  In January 1997, the 
Board denied the veteran's motion on the basis that it did 
not contain an obvious error and that the November 1996 
decision included clear reasons and bases as well as findings 
of fact that had a plausible basis in the record and were 
consistent with the available evidence and applicable 
statutory and regulatory provisions.  

Subsequently, in an April 1999 memorandum decision, the 
United States Court of Appeals for Veterans Claims (Court) 
noted that both parties agreed that the Board's decision as 
to the veteran's perirectal claim should be remanded.  
Consequently, the Court vacated the Board's decision 
regarding the veteran's perirectal claim and remanded the 
matter for further proceedings consistent with the opinion.  
The Court explained that, on remand, the parties would be 
free to frame the issues concerning the veteran's substantive 
appeal.  

In August 2000, the Board remanded the issue of entitlement 
to a disability rating greater than 10 percent for the 
service-connected perirectal abscess.  Following completion 
of the development requested by the Board, the RO, by a 
February 2001 rating action, granted an increased evaluation 
to 30 percent, effective from October 2000, for this 
service-connected disability.  In July 2001, the veteran's 
case was returned to the Board.  

Additionally, the current appeal arises from a February 1994 
rating action of the RO in Detroit, Michigan.  In that 
decision, the RO denied the issue of entitlement to a total 
rating based on individual unemployability due to 
service-connected disability.  In November 2000, the RO in 
Los Angeles, California issued a statement of the case 
concerning this claim.  In a January 2001 statement, the 
veteran referred to his service-connected unemployability 
claim.  The Board construes the veteran's January 2001 
statement as a substantive appeal with regard to his total 
rating claim.  Consequently, the Board determines that the 
veteran timely perfected his claim for a total rating based 
on individual unemployability due to service-connected 
disability and that this issue is validly in appellate status 
before the Board.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  See also 
recently published regulations at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), promulgated pursuant to the 
enabling statute.

Because of the change in the law brought about by the VCAA, a 
remand of the case is required for compliance with the notice 
and duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.  

I.  Increased Rating Claim
For Service-Connected Perirectal Abscess

In the August 2000 remand, the Board asked that the veteran 
be accorded a VA examination to determine the nature and 
extent of his service-connected perirectal abscess.  In 
particular, the Board requested that, if the examiner found 
leakage, he should discuss the degree of leakage, including 
whether this symptomatology was constant or occasional; 
whether it was slight, moderate, or extensive in nature; and 
whether it necessitated the wearing of a pad.  

Further review of the claims folder indicates that, in 
October 2000, the veteran was accorded a VA rectum and anus 
examination.  According to the report of this evaluation, the 
veteran indicated that he has some degree of leakage and, 
specifically, that he has had fecal leakage constantly since 
1979.  Although the veteran reported that he does not use a 
pad, he did state that he uses a paper towel.  

Significantly, however, the examiner only described the 
veteran's leakage as "some" and did not, as the Board had 
asked, discuss whether the leakage was slight, moderate, or 
extensive in nature.  A discussion of the severity of the 
veteran's leakage is necessary in light of the applicable 
rating criteria.  See, 38 C.F.R. § 4.114, Diagnostic 
Code 7332 (2000) (which stipulates that evidence of extensive 
leakage and fairly frequent involuntary bowel movements is 
necessary for the grant of a 60 percent disability rating and 
that evidence of complete loss of sphincter control is 
required for the assignment of a total disability 
evaluation).  

The Board acknowledges that the October 2000 VA examination 
demonstrated good tone of the rectum; control of the 
veteran's sphincter; and no fecal drainage around the anal 
area, feces on his underwear, fistula, fissure, anemia, 
palpable lesions, or current bleeding or drainage.  
Significantly, however, this evaluation also showed scarring 
in the perianal area which was consistent with perirectal 
abscess as well as a linear scar at approximately 5:00 facing 
the anus.  Furthermore, a January 2001 letter from the 
veteran's private physician indicates that, in December 2000 
approximately two months after the recent VA examination, the 
veteran sought treatment for complaints of rectal pain and 
discharge.  The veteran's private physician diagnosed, in 
pertinent part, chronic draining perirectal abscess.  

Thus, although the October 2000 VA examination demonstrated 
no pathology associated with the veteran's service-connected 
perirectal abscess at that time, the evaluation did provide 
evidence of past perirectal abscess.  Furthermore, the 
January 2001 letter from the veteran's private physician 
reflects current evidence of symptomatology related to this 
disability.  In view of these findings, as well as the 
absence of medical evidence discussing the severity of the 
veteran's leakage, the Board concludes that a second remand 
is necessary.  On remand, the veteran should be accorded 
another pertinent VA examination which should provide the 
evidence necessary to rate properly his service-connected 
perirectal abscess.  

Additionally, the Board notes that, in the January 2001 
letter, the veteran's private physician stated that she has 
treated the veteran since September 1981.  Although the 
physician explained that she has treated the veteran for 
various conditions in addition to his perirectal abscess, 
including loss of libido with impotence, back pain, chronic 
anxiety and depression, and proctitis, her treatment records 
of the veteran may provide additional information regarding 
the frequency and severity of the veteran's leakage.  Records 
of treatment that the veteran has received from this private 
physician have not been obtained and associated with the 
claims folder.  On remand, therefore, an attempt should be 
made to obtain and to associate them with the claims folder.  

II.  Total Rating Based On Individual Unemployability

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341 (2000).  The provisions of 38 
C.F.R. § 4.16(a), establish that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, and when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  However, if there 
is only one such disability, this disability must be ratable 
at 60 percent or more, and that, if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, with sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2000).  

In the present case, the veteran's only service-connected 
disability is his perirectal abscess, which has been 
evaluated as 30 percent disabling, effective from October 
2000 and as 10 percent disabling, effective from June 1982 to 
October 2000.  Clearly, the veteran does not currently meet 
the schedular requirements set forth in 38 C.F.R. § 4.16(a).  

However, the pertinent regulation also provides that, when a 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), the rating board should submit 
the case to the Director of Compensation and Pension Service 
for extraschedular consideration.  38 C.F.R. § 4.16(b) 
(2000).  See also, 38 C.F.R. § 3.321(b)(1) (2000); see also 
Fisher v. Principi, 4 Vet. App. 57, 59-60 (1993), VAOGCPREC 
75-91 (1991).  

During the current appeal, the veteran has asserted that he 
has been unable to work since 1978.  According to the report 
of a VA rectum and anus examination conducted in October 
2000, the examiner discussed the pathology associated with 
the veteran's service-connected perirectal abscess.  
Significantly, however, the examiner did not express an 
opinion regarding the effect of the veteran's qualifying 
disability (e.g., his service-connected perirectal abscess) 
on his ability to obtain or maintain employment.  

In this regard, the Board acknowledges that, in a January 
2001 letter, a private physician who specializes in internal 
medicine, medical oncology, and hematology explained that she 
has been treating the veteran since September 1981.  In 
addition, the physician stated that she last saw the veteran 
in December 2000, when he complained of rectal pain, loss of 
libido with impotence, and back pain.  The veteran also 
reported that he has been unable to work since October 1978.  
After listing diagnoses of chronic draining para-rectal 
abscess, impotence, chronic anxiety and depression, as well 
as proctitis, the physician expressed her opinion that the 
veteran is totally disabled.  Significantly, however, the 
physician did not specifically state that the veteran's 
service-connected para-rectal abscess alone has resulted in 
the veteran's total disability.  

Thus, the fact remains that the claims folder does not 
contain a medical opinion concerning the effect of the 
veteran's sole service-connected disability on his 
employability.  A remand is necessary, therefore, to obtain a 
medical opinion regarding the effect of the veteran's 
qualifying disability (e.g., his service-connected perirectal 
abscess) on his employability and to allow him an opportunity 
to submit any additional evidence or argument concerning this 
claim.  See Gary v. Brown, 7 Vet.App. 229, 232 (1994) (in 
which the Court held that, in a total rating claim based on 
individual unemployability, a VA examining physician should 
generally address the extent of functional and industrial 
impairment from the veteran's service-connected 
disabilities).  See also, Friscia v. Brown, 7 Vet.App. 294, 
297 (1995), citing Beaty v. Brown, 6 Vet.App. 532, 537 (1994) 
(in which the Court held that "[i]t is the Board's task to 
make findings based on evidence of record-not to supply 
missing facts. . . . [T]he BVA may not reject . . . [a total 
rating based on individual unemployability] claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.")  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of VA and 
private treatment that he has received 
for his service-connected perirectal 
abscess in recent years.  The Board is 
particularly interested in copies of 
records of treatment that the veteran has 
received from Dr. Alva A. Marsh.  All 
such available copies should be 
associated with the claims folder.  

3.  With respect to the above, all 
attempts to get records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the veteran of the records it was unable 
to obtain, briefly explain the efforts 
made to obtain such records, and describe 
any further action that the RO will take 
to obtain such records.  For any VA or 
other Federal department or agency 
records, the RO should, in accord with 
the VCAA, § 5103A(b)(3), continue its 
efforts to obtain any records while the 
case is under development on remand until 
it becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the particular 
sources would be futile.            

4(a).  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and severity of his 
service-connected perirectal abscess.  
The claims folder, and a copy of this 
remand, must be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

4(b).  After reviewing a copy of this 
remand and the veteran's claims folder, 
interviewing the veteran, and examining 
his perirectal abscess, the examiner 
should express an opinion as to the 
frequency (constant or occasional) and 
severity (slight, moderate, or extensive) 
of the veteran's drainage, whether the 
wearing of a pad or similar object is 
necessary, the frequency of any 
involuntary bowel movements (occasional 
or fairly frequent), and whether complete 
loss of sphincter control has occurred.  
Additionally, the examiner should express 
an opinion as to the functional and 
industrial impairment associated with the 
veteran's service-connected perirectal 
abscess.  

5.  The RO should then re-adjudicate the 
issues of entitlement to a disability 
evaluation greater than 30 percent for 
service-connected perirectal abscess and 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



